Citation Nr: 0833265	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  06-03 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for traumatic arthritis of the right wrist for the 
period from November 23, 2004.

2.  Entitlement to a disability rating in excess of 10 
percent for traumatic arthritis of the right wrist for the 
period prior to November 23, 2004.

3.  Entitlement to service connection for bilateral knee 
disability.

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU) prior to November 23, 2004.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and P.B.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to June 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  The procedural history of such 
matter will be discussed in detail below.  

The veteran testified at a Board videoconference hearing in 
July 2008.  A transcript of the hearing is of record.

The Board observes that the issues before the Board arise 
from a somewhat complicated procedural history.  The case has 
arrived at the Board with only one issue certified for 
appeal: entitlement to assignment of an earlier effective 
date for the award of TDIU.  As explained below, the Board 
finds that the veteran has perfected an appeal of his 
original claim of entitlement for TDIU that, itself, remains 
in appellate status; the full benefit sought on appeal was 
not awarded and the veteran did not clearly withdraw the 
appeal.  The Board's review of the claims file further 
reveals that the issues of entitlement to service connection 
for disability of the knees and entitlement to an increased 
rating for service-connected right wrist disability are also 
currently in appellate status.  As explained below, it 
appears that the RO determined that the veteran had withdrawn 
his appeals upon the partial grant of his TDIU claim, but the 
Board cannot agree with that determination.

The veteran submitted a statement in January 1998 which 
raised claims for entitlement to service connection for 
disability of the knees, entitlement to increased ratings for 
the service-connected wrist disability and for the service-
connected hip/back disability, and entitlement to TDIU.  In 
October 1998, the RO issued a rating decision addressing 
these claims, among others.  The veteran submitted a notice 
of disagreement in June 1999, which initiated an appeal of 
the knee, wrist, hip/back, and TDIU issues.

In September 1999, in connection with his presentation at a 
DRO Conference, the veteran submitted a statement indicating 
"I feel that the granting of a Total evaluation based on 
Unemployability would satisfy my appeal.  If this is granted 
I will withdraw all pending appeals."  In June 2001, the RO 
issued a new rating decision denying the appeals in all 
respects except for the awarding of a 40 percent disability 
rating for the hip/back disability effective from the January 
1998 date of claim; this award of the maximum schedular 
rating applicable for the hip/back disability was considered 
a complete grant of the benefit sought on appeal with respect 
to the hip/back issue.  The issues of service connection for 
a knee disability, an increased rating for a right wrist 
disability, and TDIU remained in appellate status, and a June 
2001 statement of the case was issued addressing these 
issues.

In August 2001, the veteran submitted a timely VA Form 9 to 
perfect appeals of the issues addressed in the June 2001 
statement of the case.  In March 2005, the RO issued a new 
rating decision granting a 30 percent disability rating for 
the right wrist disability effective from November 23, 2004.  
In turn, the RO granted entitlement to TDIU effective from 
November 23, 2004.  The March 2005 rating decision explained 
that these "decisions are considered to be a complete grant 
of the benefits sought according to the issues cited in your 
appeal."  The March 2005 rating decision refers to the 
veteran's September 1999 statement expressing a willingness 
to withdraw his other pending appeals if entitlement to TDIU 
was granted.  Subsequent to the March 2005 rating decision, 
the RO treated the appeals as withdrawn and resolved, and 
subsequent statements from the veteran objecting to the 
effective date assigned for his TDIU prompted the eventual 
perfection of an appeal on that issue.

In the Board's view, however, the veteran's September 1999 
statement cannot be fairly characterized as a basis for 
considering his pending appeals to be withdrawn in this case.  
The veteran raised the several claims in January 1998, and 
made a statement in September 1999 expressing that 'if' his 
TDIU appeal was granted that he 'will' withdraw the other 
pending appeals.  The Board emphasizes that the subsequent 
awarding of TDIU effective only from November 2004 does not 
constitute a full grant of the veteran's appeal for TDIU; he 
raised the claim nearly seven years prior to the granted 
effective date and has persistently contended that he should 
be entitled to TDIU from the date of his January 1998 claim.  
The Board sees no need in this case to address the questions 
of the validity of conditional withdrawals following extended 
periods of time; the Board simply finds that this is a case 
where the conditions of the veteran's suggested withdrawal 
have not been met and the veteran has never subsequently 
indicated that he believed he had withdrawn any of the 
pertinent claims on appeal.  As there is no valid withdrawal 
of the veteran's perfected appeals for TDIU, increased rating 
for the right wrist, and service connection for disability of 
the knees, those issues remain in appellate status to the 
extent that they have not yet been granted by the RO's 
adjudications.  Thus, the matter of entitlement to TDIU prior 
to November 23, 2004 is currently before the Board on appeal, 
along with the appeals for increased ratings for the right 
wrist disability both before and after November 23, 2004, and 
entitlement to service connection for disability of the 
knees.

Among these issues, the Board finds that only the appeal for 
increased ratings for the right wrist is ready for final 
appellate review at this time.  In this regard, the Board 
notes that this issue had been previously developed for 
appellate review up through the March 2005 RO rating decision 
that mistakenly terminated the processing of the appeal.  The 
veteran has not submitted any testimony or evidence since 
that time suggesting that the severity of his right wrist 
disability has increased since his most recent of the three 
VA examinations conducted in connection with this appeal, nor 
has any new evidence been submitted to otherwise require 
remand and further delay of the appellate review of this 
issue.  The Board also notes that the decision below, based 
upon a review of the evidence currently of record, results in 
a partial grant of the benefits sought.

The issues of entitlement to service connection for bilateral 
knee disability and a TDIU is addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any further action is required on his 
part.


FINDINGS OF FACT

1.  Prior to November 23, 2004, the veteran's service-
connected traumatic arthritis of the right wrist was shown to 
be productive of limitation of motion, instability, and pain 
with no evidence of ankylosis.

2.  Since November 23, 2004, the veteran's service connected 
traumatic arthritis of the right wrist has been productive of 
functional ankylosis in a position other than favorable 
(favorable is between 20 and 30 degrees of dorsiflexion), but 
has not been productive of ankylosis fixed in any degree of 
palmar flexion, ulnar deviation, nor radial deviation.


CONCLUSIONS OF LAW

1.  For the period prior to November 23, 2004, the criteria 
for entitlement to a disability rating in excess of 10 
percent for traumatic arthritis of the right wrist have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5214, 5215 (2007).

2.  For the period from November 23, 2004, the criteria for 
entitlement to a rating of 40 percent (but no higher) for 
traumatic arthritis of the right wrist have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71(a), Diagnostic Codes 5214, 5215 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.

In this case, the veteran claimed entitlement to an increased 
disability rating prior to enactment of the VCAA.  The 
veteran's original appeal stems from an October 1998 rating 
decision which denied entitlement to an increased rating for 
the service-connected right wrist disability.  Subsequently, 
following enactment of the VCAA, a March 2001 letter was 
issued to the veteran.  This VCAA letter notified the veteran 
of what information and evidence is needed to substantiate 
his claim, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The content of the 
March 2001 notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.
 
Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because the March 2001 VCAA notice fully 
informed the veteran that he may submit medical evidence as 
well as lay observations in support of his claim.  The 
evidence reflects that the veteran has not worked for many 
years, and his medical records provide documentary evidence 
of the limitations of his service-connected disability.  The 
veteran is represented by a national service organization, 
which would have actual knowledge of the information 
necessary to substantiate the veteran's claim.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Federal 
Circuit stated that requiring an appellant to demonstrate 
prejudice as a result of any notice error is inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.")  
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The Board notes that the veteran and his representative 
demonstrated knowledge of the elements for the benefits 
sought in correspondence and testimony, including as 
reflected in a September 1999 DRO conference report; the 
veteran specifically addressed how his wrist disability 
affected his employability and daily life.  Further, the 
Board notes in passing that the applicable rating criteria 
were furnished to the veteran in a June 2001 statement of the 
case; the veteran has in fact been granted an increased 
rating on the basis of the wrist being considered 
functionally ankylosed during the course of this appeal.  
Thus, as the veteran had actual knowledge of the requirements 
for an increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby). 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records, and post-service VA and 
private medical records are on file; the RO obtained the 
veteran's medical records available from the Social Security 
Administration (SSA).  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The veteran was afforded VA examinations in April 1998, 
January 2003, and November 2004.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Such examination reports obtained 
are thorough and contain sufficient information to decide the 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The veteran has made no contention suggesting that 
there has been an increase in the  severity of his right 
wrist disability since the most recent VA examination report.  
Thus, the Board finds that further examinations are not 
necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.



Criteria & Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected right wrist disability 
warrants a higher disability rating during each of the 
periods on appeal.  Disability ratings are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The Board notes that the evaluation of the same 'disability' 
or the same 'manifestations' under various diagnoses is 
prohibited.  38 C.F.R. § 4.14.  A claimant may not be 
compensated twice for the same symptomatology as 'such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity.'  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  However, 
when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

For the period prior to November 23, 2004, the veteran's 
right wrist disability is currently rated under Diagnostic 
Code 5215, which provides a 10 percent rating for 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with forearm.  38 C.F.R. § 4.71(a), Diagnostic Code 
5215.  10 percent is the maximum rating allowed under 
Diagnostic Code 5215.  The only other Diagnostic Code 
applicable to wrist disabilities is Diagnostic Code 5214 
which provides for a 30 percent rating for the major hand and 
a 20 percent rating for the minor hand for ankylosis of the 
wrist favorable in 20 to 30 degrees dorsiflexion.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5214.

For the period following November 23, 2004, the veteran's 
service-connected right wrist disability has been rated by 
the RO as 30 percent disabling as a disability of the 
veteran's major hand under the provisions of Diagnostic Code 
5214, ankylosis of the wrist.  Under Diagnostic Code 5214, a 
50 percent rating for the major wrist and a 40 percent rating 
for the minor wrist is warranted for a disability that 
results in unfavorable ankylosis in any degree of palmar 
flexion, or with ulnar or radial deviation.  A 40 percent 
rating is warranted for the major wrist and a 30 percent 
rating for the minor wrist if ankylosis is in any other 
position except favorable.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992).  The only other Diagnostic Code applicable 
to wrist disabilities is Diagnostic Code 5215 for limitation 
of motion of the wrist.  However, as the maximum rating 
allowed under this code is 10 percent, Diagnostic Code 5215 
is not applicable to the analysis for the period following 
November 23, 2004.

Additionally, the Board notes that Diagnostic Code 5003 
applies to degenerative arthritis.  Pursuant to Diagnostic 
Code 5003, arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of two or more major joints or two or 
more minor joints warrants a 10 percent evaluation.  See 38 
C.F.R. § 4,71a, Diagnostic Code 5003.  The Board notes that 
the veteran's wrist disability is already rated on the basis 
of limitation of motion for both periods currently on appeal.

The Board observes that a review of the record reflects that 
the veteran's right hand had been his dominant hand prior to 
adjustments made to accommodate his right wrist disability.  
As discussed to an extent in the November 2004 VA examination 
report, the veteran's left hand has become his "hand of 
use."  The veteran's right wrist has been rated by the RO as 
his 'major' wrist, and the Board agrees with this designation 
for rating purposes; the analysis below is conducted with 
recognition of the right wrist as the veteran's 'major' wrist 
for rating purposes.

Period Prior to November 23, 2004

As the maximum schedular rating of 10 percent under 
Diagnostic Code 5215 is already assigned for the veteran's 
wrist for the period prior to November 23, 2004, a higher 
schedular rating can only be assigned for that period by 
application of Diagnostic Code 5214 for ankylosis of the 
wrist.  Thus, the Board has reviewed the evidence from the 
period to determine whether there is any showing of actual 
ankylosis of the right wrist or such severe functional 
limitation of useful motion as to essentially render the 
veteran's wrist ankylosed.  However, the Board finds that the 
evidence prior to November 23, 2004, does not show that the 
veteran's right wrist disability manifested in symptoms of 
such severity as to most nearly meet the criteria for a 
higher rating under Diagnostic Code 5214's provisions 
regarding ankylosis.  

The veteran was afforded a VA examination in April 1998.  The 
corresponding examination report notes that the veteran's 
right wrist was painful, but quantifies the limitation upon 
the range of motion to clearly indicate that the wrist was 
neither ankylosed nor functionally ankylosed at that time.  
The report explains that "The right wrist movements are 
painful beyond 50 degrees dorsiflexion, and 50 degrees in 
palmar flexion."

Another VA examination was conducted in January 2003, and the 
corresponding examination report focuses upon evaluating the 
severity of the right wrist disability.  The report reflects 
that the veteran reported that the intensity of the burning 
pain in his right wrist had increased from "2/10" in 1998 
to "6/10" in 2003.  The veteran also reported that the 
intermittent weakness in the wrist had not changed 
substantially since 1998.  Significantly, the report shows 
that the veteran "states there is no change in the range of 
motion when there is a flare-up or weakness."  Range of 
motion upon testing was recorded to be "Palmar flexion 40 
degrees, dorsiflexion 35 degrees, ulnar deviation 25 degrees, 
and radial deviation 10 degrees.  There are both active and 
passive, and there is no change of this range of motion with 
repetitive motion."  Furthermore, the report describes that 
"With repetitive motion there is moderate increase of pain 
with all movement.  There is no spasm, no numbness, and no 
deficit of coordination, but the veteran is unable to move 
the wrist quickly."  Additionally, it was noted that there 
was no swelling, there was moderate tenderness over the volar 
aspect of the wrist, there was a negative Tinel's sign, and 
the wrist's strength was evaluated to be "4/5."

Both of these VA examination reports clearly depict that the 
veteran's right wrist retained ranges of motion, even 
accounting for functional deficits.  The Board has further 
reviewed the veteran's other medical records pertinent the 
period prior to November 23, 2004, including VA treatment 
records.  The Board finds that no competent evidence 
pertaining to the period prior to November 23, 2004, is 
substantially inconsistent with the findings of the two VA 
examination reports, nor does any evidence otherwise 
demonstrate ankylosis or functional ankylosis of the 
veteran's right wrist during this period.

As noted earlier, Diagnostic Codes 5214 and 5215 are the only 
Diagnostic Codes applicable to disability of the wrists, and 
the veteran is currently rated at the highest disability 
level available under Diagnostic Code 5215 for the period 
prior to November 23, 2004.  Although higher disability 
ratings are available under Diagnostic Code 5214, it is not 
for application in this instance because the veteran's right 
wrist disability was not shown to be manifested by any 
ankylosis prior to November 23, 2004.  Thus, the Board finds 
that the currently assigned 10 percent rating for the 
veteran's service-connected right wrist disability is 
appropriate for the period prior to November 23, 2004; no 
higher rating is warranted for that period.

Period Following November 23, 2004

A disability rating for the right wrist in excess of the 30 
percent currently assigned for the period following November 
23, 2004, is only available under Diagnostic Code 5214.  To 
warrant a higher rating, the evidence must show that the 
veteran's wrist is ankylosed, actually or functionally, in 
any position other than favorable.  The veteran's current 
rating contemplates functional ankylosis of the major wrist 
in a favorable position, between 20 degrees and 30 degrees 
dorsiflexion.

A November 2004 VA examination report is the earliest 
evidence of record to suggest the occurrence of functional 
ankylosis of the right wrist, and it is on the basis of this 
report that the veteran's current 30 percent disability 
rating has been assigned.  The report explains that "this 
veteran's wrist now has become almost functionless because of 
weakness and loss of mobility with fairly marked loss of 
range of motion, which is only going to worsened [sic] as he 
ages."  The report further describes that the veteran's 
wrist disability includes "bossing of the bones," 
"prominence styloid process," "is extremely tender," and 
with "fluid in the joint space as well."  Grip was 
"extremely poor" between "1/5 or 2/5."  X-ray imaging 
revealed significant deformity of the bones in the joint, and 
notes that the "lunate bone ... is subluxed into a space 
between the distal radius and ulna with marked narrowing of 
the radiolunate and ulnolunate articulation.  The entire 
carpus is slightly medially subluxed on the radius."

The Board accepts that the veteran's wrist is functionally 
ankylosed as of November 23, 2004, for the purposes of this 
analysis.  The matter of determining whether a disability 
rating in excess of 30 percent is warranted hinges on the 
question of whether the veteran's wrist may be reasonably 
characterized as functionally ankylosed in a position other 
than favorable.

The November 2004 VA examination report indicates that the 
veteran's wrist "could dorsiflex only 15 degrees."  This 
strongly suggests that that the veteran's wrist cannot be 
characterized as ankylosed in a position between 20 degrees 
and 30 degrees dorsiflexion; the evidence appears to indicate 
that the veteran's wrist cannot even achieve such a position, 
and thus can be characterized as ankylosed at such an angle.  
Therefore, in the Board's view, a rating of 40 percent is 
warranted for the period from November 23, 2004, under 
Diagnostic Code 5214 for ankylosis of the major wrist in 'any 
other position, except favorable."

The remaining question is whether the veteran is entitled to 
the maximum schedular rating of 50 percent, which 
contemplates ankylosis of the major wrist in an unfavorable 
position, meaning any degree of plantar flexion, ulnar 
deviation, or radial deviation.  The November 2004 VA 
examination report records that the right wrist "could only 
do 5 degrees" of ulnar deviation and "only 5 degrees" of 
radial deviation.  These findings do not suggest that the 
veteran's wrist is functionally ankylosed in a position of 
ulnar deviation or radial deviation; to this extent, the 
findings do not support assignment of a 50 percent disability 
rating.  Furthermore, even accounting for the described 
functional ankylosis of the veteran's wrist, the November 
2004 VA examination report does not indicate that the wrist 
is functionally limited to a position of palmar flexion; the 
Board again observes that the same VA examination report 
shows that the veteran's wrist could be positioned at an 
angle of up to 15 degrees of dorsiflexion, which weighs 
against a finding that the wrist may be characterized as 
essentially ankylosed in palmar flexion.  Thus, as the 
November 2004 VA examination report does not contain findings 
supporting a conclusion that the veteran's wrist is ankylosed 
in any degree of palmar flexion, or with ulnar or radial 
deviation, this evidence does not provide a basis for 
awarding a 50 percent disability rating for the right wrist 
disability.

The Board has further reviewed the veteran's other medical 
records pertinent the period following from November 23, 
2004, including VA treatment records.  The Board finds that 
no competent evidence pertaining to the period following from 
November 23, 2004, is substantially inconsistent with the 
findings of the November 2004 VA examination report, nor does 
any evidence otherwise demonstrate ankylosis or functional 
ankylosis of the veteran's right wrist limiting it to a 
position of palmar flexion, ulnar deviation, or radial 
deviation.  Additionally, the Board has carefully considered 
the veteran's statements and testimony during this more 
recent period on appeal, but finds that the veteran has not 
asserted that there has been any increase in the severity of 
his right wrist disability subsequent to the November 2004 VA 
examination; indeed, the veteran's contentions, including 
during his July 2008 hearing testimony, has been to the 
effect that his service connected disabilities were just as 
severe many years ago as they are currently.  Thus, the Board 
finds that the clinical findings contained in the November 
2004 VA examination report adequately reflect the severity of 
the veteran's right wrist disability, and these findings 
indicate that a 40 percent disability rating, but no higher, 
is warranted for the more recent period on appeal.

Conclusion

A preponderance of the evidence is against the veteran's 
claim for a rating in excess of 10 percent for his service-
connected right wrist disability for the period prior to 
November 23, 2004.  The evidence reasonably supports 
assignment of a 40 percent disability rating for the service-
connected right wrist disability for the period following 
November 23, 2004; the preponderance of the evidence is 
against assignment of any rating in excess of 40 percent for 
this period.  To the extent that the preponderance of the 
evidence weighs against a rating in excess of 10 percent for 
the earlier period and weighs against a rating in excess of 
40 percent for the later period, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such 'an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.'  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

A disability rating in excess of 10 percent for traumatic 
arthritis of the right wrist is not warranted for the period 
prior to November 23, 2004.  To this extent, the appeal is 
denied.

A disability rating of 40 percent (but no higher) for 
traumatic arthritis of the right wrist is warranted for the 
period from November 23, 2004.  To this extent, the appeal is 
granted, subject to applicable laws and regulations governing 
payment of VA monetary benefits.


REMAND

Upon the Board's preliminary review of the claim of 
entitlement to service connection for bilateral knee 
disability, the Board finds that additional development is 
necessary.  The Board observes a September 1999 private 
medical statement from Dr. S.R.C. that states, among other 
things, that the veteran's bilateral knee disabilities may be 
caused or aggravated by a service-connected disability.  
Specifically, the doctor opines that "The abnormality in his 
lumbar spine with leg length discrepancy is a contributing 
factor to degenerative changes in his knees."  It is 
important to note that service connection is in effect for 
residuals of right pelvic fracture, with spondylolisthesis 
and pain in low back and hips.  It is not entirely clear 
whether the veteran's leg length discrepancy is related to 
service, but in any event the Board notes that the September 
1999 private medical report indicates that the veteran's 
"unstable gait" is at least partly "secondary to his low 
back pain."  Thus, this September 1999 private medical 
opinion submitted by the veteran significantly raises the 
possibility that the veteran has bilateral knee disability 
caused or aggravated by the service-connected aspects of his 
low back disability.

The September 1999 private medical statement further suggests 
a direct etiological link between a right knee disability and 
service, asserting that "on a more probable than not basis, 
his right knee instability is related to his years in the 
service."  The report also indicates chronic disability of 
both knees in that the veteran "has required meniscectomies 
bilaterally" and the right knee "had clinical evidence of a 
chronic ACL tear...."

The Board observes that there is currently no VA examination 
report of record that adequately addresses several of the 
essential medical questions in this case.  An April 1998 VA 
examination report evaluates the veteran's knees, including a 
diagnosis of "Chronic knee strain and patello-femoral 
pain," but does not discuss the etiology of any knee 
disabilities.  In the Board's view, there are significant 
questions of a medical nature presented by a review of the 
claims folder, including whether any knee disabilities may be 
etiologically linked to significant post-service intercurrent 
injury documented in the claims file.  Further development is 
necessary to clearly address these matters, including 
affording the veteran a VA medical examination to develop a 
medical opinion based upon a review of the evidence in the 
claims file.  The September 1999 private medical opinion does 
not adequately address the totality of the medical questions 
featured in this case, and it does not present a persuasive 
rationale citing clinical evidence and medical history, to 
resolve this and other pertinent matters.  The Board notes 
that it appears that the author of the September 1999 medical 
statement had not reviewed the medical history documented in 
the claims-file, and the statement does not address any of 
the significant contrary evidence of record.

The Board may not draw its own medical conclusions and must 
rely upon the conclusions of trained personnel in medically 
evaluating the etiology of the veteran's disabilities, and 
any medical relationships involving aggravation of one 
disability by another.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  In light of the facts and circumstances of this 
case, the Board believes that a remand for a VA examination 
and etiology opinion is necessary prior to proceeding with 
appellate review.

Finally, the issue of entitlement to TDIU for the period 
prior to November 23, 2004, is dependent, in part, on whether 
or not entitlement to service connection for a knee 
disability is warranted during that period; as such, these 
two matters are inextricably intertwined.  Therefore, the 
Board is deferring action on the TDIU issue.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.

2.  The veteran should be scheduled for an 
appropriate new VA examination to 
determine the nature and etiology of the 
claimed bilateral knee disabilities.  It 
is imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished.  After reviewing the 
claims file and examining the veteran, the 
examiner should respond to the following:

a)  Please identify any current chronic 
disabilities found for the veteran's 
knees.

b)  For each current chronic disability 
diagnosed in the veteran's knees, 
please state whether it is at least as 
likely as not (a 50% or higher degree 
of probability) that the disability was 
manifested during the veteran's active 
duty service or otherwise caused by the 
veteran's service.  In answering this 
question, please discuss any relevant 
service and post-service medical 
records.

c)  For each current disability 
diagnosed in the veteran's knees, is it 
at least as likely as not (a 50% or 
higher degree of probability) that the 
disability is due to or has been 
permanently aggravated by the veteran's 
service-connected residuals or right 
pelvic fracture with spondylolisthesis 
and pain in the low back and hips?  
Please discuss a clinical rationale for 
your answer and cite any pertinent 
evidence in the claims file.

3.  The RO should then review the 
veteran's claims of entitlement to service 
connection for bilateral knee disability 
and the intertwined issue of entitlement 
to TDIU for the period prior to November 
23, 2004.  The RO should take into 
consideration any newly submitted 
evidence, including the report of the VA 
examination requested above.  The RO 
should adjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA of 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If any benefit sought on appeal 
remains denied, the RO should furnish the 
veteran and his representative with an 
appropriate supplemental statement of the 
case.  The case should be returned to the 
Board after the veteran is afforded an 
opportunity to respond.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


